Mb. Justice Aldbey
delivered the opinion of the court.
The appellant was convicted of keeping adulterated milk for sale. At the trial it was proved that on November 25, 1924, adulterated milk was found in the stall in which the appellant kept milk for sale. These facts were not denied by the appellant, but he contended that he should have been acquitted for the reason that before the sanitation inspector went to his stall he had already made a present to a third person of the milk which the inspector found to be adulterated, and therefore he did not have it for sale and should not have been convicted.
 In addition to the fact that the inspector testified also that he saw some of the milk sold, the sole act of having adulterated milk in a stall where milk is sold creates the presumption that it was kept there for sale, as was held in the case of People v. Pérez, 23 P.R.R. 815, subsequently cited in other cases, and although that presumption may be destroyed, we are of the opinion that the mere fact that the appellant testified that he had given the milk away and that this was corroborated by the person to whom he said he had given it does not necessarily destroy that presumption, for the trial court may not have believed the testimony of the appellant because of his interest in the case, nor that of the other' person, who was the mother of the appellant’s employee in the stall, and because of the contradiction between her testimony and that of the inspector consisting in that while the latter said that he visited the stall at ten o’clock in the morning, she said that he visited it at one o’clock in the afternoon.
*321The cases of People v. Andino, 21 P.R.R. 211, and People v. Ríos, 28 P.R.R. 711, cited by the appellant, are not in point, because the facts in them were different from those of the case under consideration.
Por this reason we can not hold that the 'court below committed manifest error in weighing the evidence and the judgment is affirmed.